Citation Nr: 0938915	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chondromalacia of 
the right knee; and if so, whether the claim may be granted.

2.  Entitlement to service connection for residuals of injury 
to left hip and thigh.

3.  Entitlement to service connection for a hamstring 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for asthma, allergies, 
and bronchitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection a left elbow 
disability.

8.  Entitlement to service connection for a left hand 
disability.

9.  Entitlement to service connection for a right ankle 
disability.

10.  Entitlement to service connection for a cervical spine 
disability.

11.  Entitlement to an initial disability evaluation in 
excess of 10 percent for degenerative disc disease (DDD) of 
the lumbar spine prior to November 6, 2008; and a disability 
evaluation in excess of 20 percent thereafter.

12.  Entitlement to an initial disability evaluation in 
excess of 10 percent for residuals of injury to left ankle 
and foot.

13.  Entitlement to disability evaluation in excess of 10 
percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1978 to 
February 1980; she also served in the Army Reserves from 
September 1981 to June 1986 and the Air National Guard from 
July 1994 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
and a March 2009 Decision Review Officer (DRO) decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In July 2003, the Veteran raised the issues of entitlement to 
service connection for a right hand and wrist disability.  
These matters are referred to the RO for appropriate action.  
In addition, the Veteran stated that due to her service-
connected injuries, she can no longer do her job, and that 
she suffers from depression due to her job loss.  Although it 
is unclear whether the Veteran wishes to make a claim for 
TDIU benefits, these matters are also referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

This case must be remanded for additional evidentiary 
development.  The Veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

With respect to the increased rating issues, the Veteran 
contends that the symptoms associated with her service-
connected disabilities are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  She presented testimony in July 
2009 to the effect that her back, left knee, left ankle and 
foot symptoms were worse than when she was last examined by 
VA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA examination for compensation and 
pension purposes in November 2008.  Thus, the Veteran should 
be provided an opportunity to report for a current VA 
examination to ascertain the current status of her service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's medical and adjudication 
records from SSA should be requested.  
All efforts to obtain these records 
should be fully documented, and SSA 
should provide a negative response if 
records are not available.

2.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of her service-connected 
lumbar spine DDD.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected residuals 
of lumbar spine DDD, to include all 
neurological and orthopedic residuals.  
The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected DDD of the lumbar spine and any 
residuals associated with any nonservice-
connected disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

Specifically, the examiner should:

(a) Identify any and all nerves involved, 
note all neurological symptoms, and 
perform complete sensory, motor, reflex, 
and strength testing.  The examiner 
should also discuss the extent, if any, 
of paralysis of the nerves involved.  The 
examiner should then provide an opinion 
as to the extent to which this disorder 
is disabling, preferably in qualitative 
terminology (mild, moderate, moderately 
severe, or severe).  

(b) Note all orthopedic symptoms of the 
lumbar spine, and perform range of motion 
testing, and report range of motion 
findings in degrees.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner(s) should determine whether 
the Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

3.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of her service-connected 
left ankle and left foot disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected residuals 
of left ankle and left foot injury, to 
include all neurological and orthopedic 
residuals as addressed in 1 (a) and 1 (b) 
above.  The examiner should distinguish, 
to the extent possible, between 
symptomatology resulting from the 
Veteran's service-connected left ankle 
and left foot disability and any 
residuals associated with any nonservice-
connected disorders.  

4.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of her service-connected 
left knee chondromalacia.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected left knee 
chondromalacia, to include all 
neurological and orthopedic residuals as 
addressed in 1 (a) and 1 (b) above.  The 
examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected left knee chondromalacia and 
any residuals associated with any 
nonservice-connected disorders.  

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


